Dismissed and Memorandum Opinion filed May 24, 2007







Dismissed
and Memorandum Opinion filed May 24, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00281-CV
____________
 
EVETTE D. RICHARD-HAWKINS, Appellant
 
V.
 
HUDSON & KEYSE, L.L.C., Appellee
 

 
On Appeal from the
County Civil Court at Law No. 1
Harris County, Texas
Trial Court Cause No. 
872273
 

 
M E M O R
A N D U M   O P I N I O N
This
appeal is from a judgment signed February 15, 2007.  No clerk=s record has been filed.  The clerk
responsible for preparing the record in this appeal informed the court
appellant did not make arrangements to pay for the record.  
On April
20, 2007, notification was transmitted to all parties of the Court's intent to
dismiss the appeal for want of prosecution unless, within fifteen days,
appellant paid or made arrangements to pay for the record and provided this court
with proof of payment.  See Tex.
R. App. P. 37.3(b).




Appellant
filed no response.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed May 24,
2007.
Panel consists of Justices Yates, Edelman, and
Seymore.